Citation Nr: 0943918	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-39 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cocaine addiction, 
as secondary to a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder other than cocaine addiction, claimed as an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from April 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision, in 
which the RO denied service connection for cocaine addiction 
and for an anxiety disorder.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  Therefore, the claims on 
appeal have been recharacterized consistent with the holding 
in Clemons.

The Veteran testified before the undersigned Acting Veterans 
Law Judge during a Central Office (CO) hearing in Washington, 
DC, in June 2009; a copy of the transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.




REMAND

Cocaine Addiction

The January 2007 rating decision denied service connection 
for "C-A," and noted that the RO was unclear as to what the 
Veteran meant by "C-A."  The Board finds that, in a 
December 2007 VA Form 9, the Veteran clearly indicates 
disagreement with the January 2007 denial of service 
connection for "C-A," and clarifies that the claim refers 
to cocaine addiction.  As such, the VA Form 9 should be 
treated as a notice of disagreement (NOD) with the denial of 
service connection for cocaine addiction.  No statement of 
the case (SOC) has been issued following the Veteran's NOD.  
The Court has held that where an NOD has been filed with 
regard to a decision on a claim, and an SOC has not been 
issued, the appropriate Board action is to remand the issue 
to the agency of original jurisdiction for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Therefore, this claim is being remanded for issuance of an 
SOC and to give the Veteran the opportunity to perfect an 
appeal.  38 U.S.C.A. § 7105 (West 2002); Manlincon, 12 Vet. 
App. at 240-41; 38 C.F.R. § 19.26 (2009).

A Psychiatric Disorder

The Veteran claims that, during service, he experienced panic 
attacks related to his currently-diagnosed anxiety disorder.  
He seeks service connection for an anxiety disorder and he 
alleges that his cocaine addiction resulted from his 
psychiatric disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C. § 1131 (West 
2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2009).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).

A Veteran who served during peacetime service after December 
31, 1946, is presumed in sound condition except for defects 
noted when examined and accepted for service.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009).  See also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA 
must show by clear and unmistakable evidence that the 
preexisting disability was not aggravated during service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  See also VAOPGCPREC 3-2003.  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b). 

The Board notes, however, no compensation shall be paid if 
the disability resulting from injury or disease in service is 
a result of the Veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002).  
Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the Veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 
(2009).

The Veteran has been diagnosed with various psychiatric 
disorders, to include depression, polysubstance abuse, an 
anxiety disorder and a history of cocaine addiction.  The 
Veteran alleges that he was misdiagnosed during service, when 
he was treated for an irregular heartbeat in January and 
February 1984.  The service treatment records show that the 
Veteran was diagnosed with "cardiac chest pain - probably 
musculoskeletal" in February 1984.  However, the Veteran 
contends that his medical condition at the time was actually 
a result of a panic attack.  The Veteran further alleges 
that, as a result of his anxiety disorder during service, he 
began to chronically abuse cocaine.

The record suggests that the Veteran's psychiatric history, 
as well as his drug use, began well before military service.  
Kaiser Permanente treatment records dated in August 1992 
reflect that the Veteran reported having "panic attack" 
symptoms for over 20 years.  During a February 2007 VA 
treatment visit, the Veteran described exposure to gang-
related violence as a child.  An April 2007 VA progress 
report reveals that the Veteran claimed a history of anxiety 
since childhood.  Throughout his psychiatric treatment, the 
Veteran has claimed that his history of drug use, including 
marijuana, cocaine, heroin, and other drugs, dates back to 
the age of 10 or 12.

VA's duty to assist a claimant in the development of a claim 
includes assisting the Veteran in the procurement of service 
personnel records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  As there is no 
evidence linking any of the Veteran's current psychiatric 
disorders to service, the Board finds that additional 
development is warranted.

During the June 2009 CO hearing, the Veteran indicated that 
worker's compensation records from California would show that 
he was put on a leave of absence from work because of his 
anxiety, depression, and chronic drug use, and that these 
records would help substantiate his claim.  On remand, VA 
should attempt to obtain these records, and if necessary, the 
Veteran should be requested to complete a release so the VA 
can acquire the records.  

Additionally, the Veteran has indicated that his service 
personnel records would show that he was granted a drug 
waiver in conjunction with his enlistment in the service.  On 
remand, VA should obtain a copy of the Veteran's Official 
Military Personnel File (OMPF), and associate the records 
with the claims file.

After obtaining relevant records, the VA should schedule the 
Veteran for a psychiatric examination to identify any current 
psychiatric disorders and to obtain an opinion as to whether 
any such disorder is related to service, and/or preexisted 
and was aggravated by service.  In this regard, the Board 
observes that, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g en banc denied, 268 F.3d 1340 (2001), the United 
States Court of Appeals for the Federal Circuit held that 38 
U.S.C.A. § 1110 does not preclude compensation for an alcohol 
or drug abuse disability secondary to a service-connected 
disability, or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  As the Veteran claims his cocaine addiction is 
secondary to his currently-diagnosed anxiety disorder, if and 
only if, the examiner opines that a current psychiatric 
disorder is related to, or was aggravated by service, and the 
Veteran perfects an appeal as to the denial of service 
connection for cocaine addiction, should the examiner opine 
whether the Veteran's cocaine addiction was the result of or 
was aggravated by such psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his 
representative on the issue of 
entitlement to service connection for 
cocaine addiction, and inform them that 
for further appellate consideration of 
this claim, a timely substantive appeal 
must be filed following the issuance of 
the SOC.  If the Veteran perfects his 
appeal in a timely manner, VA should 
comply with the instructions in this 
remand concerning further development of 
the Veteran's claim for service 
connection for cocaine addiction.

2.  Contact the Veteran and his 
representative and obtain a release for 
any California worker's compensation 
records.  After the Veteran has signed 
the appropriate release, any identified 
records pertinent to the claim(s) 
remaining on appeal should be obtained 
and associated with the claims file.  All 
attempts to procure records should be 
documented in the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  Obtain copies of the Veteran's OMPF 
to confirm whether the Veteran was 
granted a drug waiver in conjunction with 
his enlistment in the Navy.  In doing so, 
contact both the National Personnel 
Records Center (NPRC) and the Department 
of the Navy.  

If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  In 
contacting any records custodian, the 
NPRC or the service department, submit 
copies of the Veteran's DD Form 214.  
Copies of all materials obtained should 
be associated with the claims file.

4.  After completion of the development 
requested in 1, 2 and 3 above and after 
all available records and/or responses 
received from each contacted entity are 
associated with the claims file, schedule 
the Veteran for a VA psychiatric 
examination with an appropriate examiner.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological 
testing, if warranted) should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

After review of the claims file and 
examination of the Veteran, the examiner 
should identify all psychiatric disorders 
found on examination.  For any such 
diagnosed disorder, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that such disorder 
began during, or was aggravated by, 
service.  In rendering the requested 
opinion, the examiner should specifically 
address: (a) whether any psychiatric 
disorder found clearly and unmistakably 
preexisted the Veteran's entrance into 
the Navy; if so, (b) whether any such 
disorder increased in severity in 
service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of such psychiatric disorder).  
In rendering such opinion, the examiner 
should discuss whether it is at least as 
likely as not that the Veteran was 
actually having a panic attack and was 
misdiagnosed with a musculoskeletal 
condition in 1984.  

If and only if, the Veteran perfects an 
appeal to the denial of entitlement to 
service connection for cocaine addiction 
and the examiner opines that a current 
psychiatric disorder is related to, or 
was aggravated by service, should the 
examiner also render an opinion as to 
whether the Veteran currently has a 
cocaine addiction, and whether it is the 
result of or was aggravated by such 
psychiatric disorder.

A full and complete rationale is required 
for all opinions requested.  If for any 
reason the examiner is unable to provide 
a requested opinion, the examiner should 
explain why.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim(s) remaining on 
appeal, in light of all pertinent 
evidence and legal authority.  If any 
determination remains adverse, furnish 
the Veteran and his representative a 
supplemental SOC and afford them an 
appropriate period of time to respond 
before the claims file is returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

